Name: COMMISSION REGULATION (EC) No 3395/93 of 10 December 1993 adopting derogatory arrangements in the beef and veal sector as a result of certain animal health measures
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: nan

 11 . 12. 93 Official Journal of the European Communities No L 306/37 COMMISSION REGULATION (EC) No 3395/93 of 10 December 1993 adopting derogatory arrangements in the beef and veal sector as a result of certain animal health measures HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding the provisions of Article 6 (6) of Regulation (EEC) No 3619/92, the term of validity of the licences issued in accordance with the second and third indent of Article 6 (4) of that Regulation shall be extended to 31 January 1994 at the request of the operator in question . 2. The request referred to in paragraph 1 above must be accompanied by the original of the licence concerned. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 747/93 (2), and in particular Article 23 thereof, Whereas the second indent of Article 6 (4) of Commis ­ sion Regulation (EEC) No 3619/92 of 15 December 1992 introducing management measures for imports of certain bovine animals for 1993 (3), as amended by Regulation (EEC) No 2292/93 (4), provides for the issue of a certain number of import licences in 1993 ; whereas, in the light of the situation as regards imports resulting from the application of animal health measures relating to the outbreak of foot-and-mouth disease in certain countries, the term of validity of the said licences should be suitably extended ; Whereas the urgency of the matter requires that this Regulation enter into force on the day of its publication in the Official Journal of the European Communities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p . 24. 0 OJ No L 77, 31 . 3 . 1993, p . 15 . 0 OJ No L 367, 16 . 12. 1992, p . 17. (4 OJ No L 206, 18 . 8 . 1993, p . 3 .